DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   HELEN DALENCY, as Personal Representative of THE ESTATE OF
                     EUGENE DELANCY,
                          Appellant,

                                     v.

                R.J. REYNOLDS TOBACCO COMPANY,
                            Appellee.

                               No. 4D19-3724

                               [May 27, 2021]

   Appeal and cross-appeal from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Robert R. Makemson, Judge; L.T. Case
No. 08CA0000067.

   Douglas F. Eaton of Eaton & Wolk, PL., Miami, for appellant.

  Troy A. Fuhrman and Marie A. Borland of Hill Ward & Henderson, P.A.,
Tampa and Brian C. Lea of Jones Day, Atlanta, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.